DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reason for allowance
 
 
Claims 1-13 are allowed. The following is an examiner’s statement of reason for allowance: None of the references of record teaches or suggests the claimed limitations having a method of manufacturing a semiconductor device including the steps of bonding each elements and the relay substrate on a conductor plate, connecting each of the signal pads of each elements and each of the control pads of the relay substrate by a wire, bonding a first electrode material on each of the elements, bonding a second electrode material having a shorting part shorting each of the control pads on the relay substrate, sealing the conductor plate by resin and grinding the resin and removing the shorting part to expose part of the second electrode material. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
 
 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO P LE whose telephone number is (571)272-1785.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven H. Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THAO P LE/
Primary Examiner, Art Unit 2818